Case: 1:20-cv-06477 Document #: 1-10 Filed: 10/30/20 Page 1 of 6 PageID #:271




      EXHIBIT H
Case: 1:20-cv-06477 Document #: 1-10 Filed: 10/30/20 Page 2 of 6 PageID #:272
Case: 1:20-cv-06477 Document #: 1-10 Filed: 10/30/20 Page 3 of 6 PageID #:273
   Case: 1:20-cv-06477 Document #: 1-10 Filed: 10/30/20 Page 4 of 6 PageID #:274




                               List of real estate for sale



     Based on Article. 35 sec. 1 and 2 of the Act of August 21, 1997, on economy of real estate
(Dz. U. of 2020. pos. 65, amended.) - Mayor Ludwin gives to the public a list of property held
for sale including:
 1. plot marked in the land register of the village of Rozpłucie Pierwsze no. 90/2 with the area
   of 8.83 ha for which the Land and Mortgage Register is kept at the District Court Lublin
   Wschód in Lublin with its seat in Świdnik, 5th Land Registry Division, No. LU1I / 00135980/6,
 2. a plot of land marked in the land register of the village of Rozpłucie Pierwsze no. 94/2 with the
   area of 0.0454 ha for which the Land and Mortgage Register is kept at the Lublin East District
   Court in Lublin based in Swidnik V Land Registry Division No. LU11 / 00141599 thirds built-
   Recreation Center in the composition, which includes the following buildings:
 1) guesthouse building,
 2) restaurant building,
 3) the "FAST FOOD" building,
 4) reception building,
 5) 38 summer houses,
 6) 2 sanitary buildings,
 7) the building of the warehouse, which is expenditure by the lessee.
The property in question is the subject of lease under an agreement concluded until
December 31 , 2032.
        According to the Local Development Plan for the Piaseczno Lake, the real estate in question
is located in the area marked with the symbol 61 UT - in the functional subzone with the symbol
A III in the area of tourism services, maintaining the above-mentioned destination as a generally
accessible holiday resort.
The property is located on Lake Piaseczno in the vicinity of the land tourist attractions, forests
and sparse buildings by a forest road paved with asphalt.
       The starting price of the real estate is PLN 4,668,000.00 (in words: four million six hundred
sixty eight thousand PLN 00/100).
       The list is made public by posting it on the notice board of the Commune Office, and
information about the publication of this list is made available to the press, ie Dziennik
Wschodni. Moreover, the announcement was published on the website of the Commune Office.
Persons who have priority in the acquisition of real estate pursuant to art. 34 sec. Ł points 1 and
point 2 of the aforementioned Act, they may submit an application for acquisition within a period
not longer than two months from the date of displaying the list, simultaneously submitting




a declaration of acceptance of the price specified by the expert appraiser.

Ludwin, day 13.08.2020
Case: 1:20-cv-06477 Document #: 1-10 Filed: 10/30/20 Page 5 of 6 PageID #:275




       ORIGINAL
Case: 1:20-cv-06477 Document #: 1-10 Filed: 10/30/20 Page 6 of 6 PageID #:276
